     Case 8:19-cv-01193-DSF-JPR Document 15 Filed 01/13/20 Page 1 of 2 Page ID #:46




1
      Todd M. Friedman (SBN 216752)
      LAW OFFICES OF TODD M. FRIEDMAN, P.C.
2     21550 Oxnard St. Suite 780,
3     Woodland Hills, CA 91367
      Phone: 877-206-4741
4
      Fax: 866-633-0228
5     tfriedman@toddflaw.com
6
      Attorney for Plaintiff

7                         UNITED STATES DISTRICT COURT
8
                        CENTRAL DISTRICT OF CALIFORNIA
9

10     ERNESTO VARGAS, individually and                          Case No.:
       on behalf of all others similarly
11
       situated,
12
                                                                 8:19-cv-01193-DSF-JPR
       Plaintiff,
13                                                               NOTICE OF VOLUNTARY
                                                                 DISMISSAL OF ENTIRE
14
       vs.
                                                                 ACTION WITHOUT
15                                                               PREJUDICE.
       DELTA AUTO PROTECT; and DOES
16
       1 through 10, inclusive, and each of
17     them,
18
       Defendant.
19

20           NOTICE IS HEREBY GIVEN that Plaintiff, pursuant to Federal Rule of
21    Civil Procedure 41(a)(1), hereby voluntarily dismisses this action without
22    prejudice. Defendant has neither answered Plaintiff’s Complaint, nor filed a
23    motion for summary judgment. Accordingly, this matter may be dismissed
24    without prejudice and without an Order of the Court.
25
             Respectfully submitted this 13th Day of January, 2020.
26

27                                           By: s/Todd M. Friedman Esq.
28
                                                  Todd M. Friedman
                                                 Attorney For Plaintiff


                                       Notice of Dismissal - 1
     Case 8:19-cv-01193-DSF-JPR Document 15 Filed 01/13/20 Page 2 of 2 Page ID #:47




1                        CERTIFICATE OF SERVICE
2
      Filed electronically on January 13, 2020, with:
3

4     United States District Court CM/ECF system
5
      Notification sent electronically on January 13, 2020, to:
6

7
      To the Honorable Court, all parties and their Counsel of Record

8

9     s/ Todd M. Friedman
10
       Todd M. Friedman
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                        Notice of Dismissal - 2
